FILED
                             NOT FOR PUBLICATION                            JUL 21 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



EULALIO TORRES-RESENDEZ,                         No. 10-70076

               Petitioner,                       Agency No. A023-547-740

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Eulalio Torres-Resendez, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his motion to reopen deportation

proceedings conducted in absentia. We have jurisdiction under 8 U.S.C. § 1252.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review for abuse of discretion the denial of a motion to reopen. Mohammed v.

Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny the petition for review.

      The agency did not abuse its discretion in denying Torres-Resendez’s

motion to reopen on the ground that the presented medical documentation was

insufficient to establish Torres-Resendez had a “reasonable cause” for failing to

attend his hearing. See 8 U.S.C. § 1252(b) (1982), Matter of Haim, 19 I. & N. Dec.

641, 642 (BIA 1988) (alien must demonstrate through affidavits or other

evidentiary material he had a “reasonable cause” for failing to appear).

      Torres-Resendez’s remaining contentions are unavailing.

      PETITION FOR REVIEW DENIED.




                                          2                                   10-70076